DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a microfluidic apparatus including a cavity channel, a bulk wave generating device and a surface acoustic wave generating device.
Group II, claims 10-15, drawn to a system and a method including a microfluidic apparatus including a cavity channel, a bulk wave generating device and a surface acoustic wave generating device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic device including a cavity channel, a bulk wave generating device and a surface acoustic wave generating device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hairong et al (Chinese Publication 103981090), Shin (US Publication 2015/0330887) and Fan et al (“Spatiotemporally controlled single cell sonoporation”). 
Specifically, Hairong et al (Chinese Publication 103981090) teaches a microfluidic apparatus (referred to as a microfluidic apparatus shown in fig. 2) comprising a cavity channel (referred to as a microcavity 30) and a surface acoustic wave generating device (referred to as an interdigital transducer 20); wherein a microstructure (referred to as single micro vesicle system of dispersing preparation area 32) is arranged on an inner wall of the cavity channel (i.e. microcavity 30), and the microstructure (i.e. single micro vesicle system of dispersing preparation area 32) is constructed for forming a bubble (referred to as a micro vesicle) by a solution at the microstructure (i.e. single micro vesicle system of dispersing preparation area 32) in a case where the solution is injected into the cavity channel (i.e. microcavity 30); and the surface acoustic wave generating device (i.e. interdigital transducer 20) is configured to generate a surface acoustic wave and configured to control a position of at least one particle in the solution (see English Abstract of Hairong, which recites “multiple interdigital transducers that periodically arrange can apply independently radiofrequency signal simultaneously, thereby in microcavity road, form a two dimensional surface stationary field, utilize standing-wave sound field potential well effect to disperse microvesicle to be captured in standing wave potential well position list, by regulating the phase place of input signal, change potential well position in standing-wave sound field, single micro vesicle that disperses is moved”); and wherein  the bubble is generated by the solution at the microstructure of the cavity channel (see abstract of Hairong).
During a telephone conversation with Attorney George McGuire  on 7/25/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-15. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 1-9 directed to a microfluidic apparatus non-elected without traverse.  Accordingly, claims 1-9 have been cancelled and the application is in condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Cai et al (Chinese Publication 103981090B),  teaches a method of introducing a substance (referred to as a method of gene introduction in the English Abstract) into a cell applied to a system (referred to as gene and import system in the English Abstract) for introducing a substance (i.e. a gene) into a cell, comprising: 
the microfluidic apparatus (referred to as a microfluidic apparatus shown in fig. 2) comprising a cavity channel (referred to as a microcavity 30), and a surface acoustic wave generating device (referred to as an interdigital transducer 20); 
wherein a microstructure (referred to as single micro-vesicle system of dispersing preparation area 32) is arranged on an inner wall of the cavity channel (i.e. microcavity 30), and the microstructure (i.e. single micro-vesicle system of dispersing preparation area 32) is constructed for forming a bubble (referred to as a micro-vesicle) by a solution at the microstructure (i.e. single micro-vesicle system of dispersing preparation area 32) in a case where the solution is injected into the cavity channel (i.e. microcavity 30); and the surface acoustic wave generating device (i.e. interdigital transducer 20) is configured to generate a surface acoustic wave and configured to control a position of at least one particle in the solution (see English Abstract of Cai, which recites “multiple interdigital transducers that periodically arrange can apply independently radiofrequency signal simultaneously, thereby in microcavity road, form a two dimensional surface stationary field, utilize standing-wave sound field potential well effect to disperse micro-vesicle to be captured in standing wave potential well position list, by regulating the phase place of input signal, change potential well position in standing-wave sound field, single micro-vesicle that disperses is moved”); and wherein  the bubble is generated by the solution at the microstructure of the cavity channel (see abstract of Cai).
Cai does not teach  an injection device connected to an inlet of a cavity channel of a microfluidic apparatus, wherein the injection device is configured to inject a solution containing cell into the cavity channel of the microfluidic apparatus and using a surface acoustic wave generating device of the microfluidic apparatus to control a position of the cell in the first flow field relative to the microstructure for enabling the cell to flow through a preset position in a case where the cell flows in the first flow field, wherein the cell generates a reversible through hole under an action of a shear stress corresponding to the preset position, and the substance in the solution enters the cell through the reversible through hole.
In addition, in the art of providing manipulating particles in microfluidic arrays, the arrays including particle sets or packets mobile or fixed in position, e.g., within a microfluidic system, Mehta (US Publication 2011/0118139) teaches an injection device (referred to as controlling instrumentation in [0313]) the injection device is configured to inject a solution containing the cell into the cavity channel (referred to as a channel in [0078]) of the microfluidic apparatus (1, see Figure 1A) wherein the injection device (i.e. the controlling instrumentation) provides for electrokinetic injection or withdrawal of material downstream of the region of interest to control an upstream flow rate. The same instrumentation and techniques utilized to inject a fluid into a downstream port to function as a flow control element (see [0313], which recites  “[t]he controlling instrumentation discussed above is also used to provide for electrokinetic injection or withdrawal of material downstream of the region of interest to control an upstream flow rate. The same instrumentation and techniques described above are also utilized to inject a fluid into a down stream port to function as a flow control element (see [0313] of Mehta). 
In addition, in the art of providing for spatiotemporally controlled single cell sonoporation, Fan et al “Spatiotemporally controlled single cell sonoporation” teaches a wave generating device (referred to as an ultrasound transducer)  configured to enable the bubble to resonate (i.e. expand and contract) for generating a flow field (see legend of Figure 1A). Fan teaches an ultrasound transducer configured to excite “microbubbles attached to a cell membrane via receptor-ligand binding. Determined by their size, ultrasound-induced expansion and contraction of microbubbles generates transient membrane openings of different size, permitting transport of exogenous molecules into the cell cytoplasm”, (see Figure 1A). Fan also teaches “[u]ltrasound application induces cavitation of the microbubbles, signified by rapid volume expansion/contraction and/or collapse. These effects generate localized fluid flow, shear stress, and other mechanical or physical impact capable of affecting cells and structures nearby”, (see third paragraph on the first page of Fan). 
However, neither of the three prior art references, Cai, Mehta and Fan, teaches or suggests a microfluidic device including a surface acoustic wave generating device configured to control a position of a biological cell in a first flow field relative to a microstructure for enabling the cell to flow through a preset position in a case where the cell flows in the first flow field thereby generating a reversible through hole on the cell membrane under an action of a shear stress corresponding to the preset position such that the substance in the solution enters the cell through the reversible through hole, as required by independent claims 10 and 13).
The features of the claimed invention are aimed at effectively controlling a distance between a cell and bubble thereby stabilizing the shear stress applied to the cell. When a distance between the bubble and the cell is too large, the shear stress corresponding to a micro jet flow is not enough to damage the integrity of the cell membrane structure, and the opening efficiency of the cell is low; and when the distance between the bubble and the cell is too small, although the opening efficiency of the cell may be obviously improved, a too large shear stress may cause an adherent cell separating from a substrate, and a lethal damage is formed on a surface of the cell membrane (see [0005] of the instant application). 
As a result, claims 10-15 are hereby allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797